Title: [Diary entry: 27 April 1787]
From: Washington, George
To: 

Friday 27th. Mercury at  in the Morning— at Noon and  at Night. Wind Northerly, cool, and pleasant all day. About sun rise I commenced my Journey as intended. Bated at Dumfries, and reached Fredericksburgh before two Oclock and found both my Mother & Sister better than I expected—the latter out of danger as is supposed, but the extreme low State in wch. the former was left little hope of her recovery as she was exceedingly reduced and much debilitated by age and the disorder. Dined and lodged at my Sisters.